 
 
I 
111th CONGRESS 1st Session 
H. R. 4384 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2009 
Mr. Matheson introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To establish the Utah Navajo Trust Fund Commission, and for other purposes. 
 
 
1.Short titleThis Act shall be cited as the Utah Navajo Trust Fund Act of 2009. 
2.DefinitionsIn this Act: 
(1)AuditThe term audit means an audit using accounting procedures that conform to generally accepted accounting principles and auditing procedures that conform to chapter 75 of title 31, United States Code (commonly known as the Single Audit Act of 1984). 
(2)BeneficiaryThe term beneficiary means an enrolled member of the federally recognized Indian tribe, the Navajo Nation, who resides in San Juan County, Utah and is listed on a Chapter’s roll of members. 
(3)Election BoardThe term Election Board means all of the Utah Navajo Chapter Presidents and Vice-Presidents. 
(4)IncomeThe term income means all revenues from investments made by the Trustee of the trust fund principal, including income from the lease of Trust assets or from any other source. 
(5)PrincipalThe term principal means— 
(A)the balance of the Trust Fund as of the date the moneys are received from the State of Utah in accordance with section 12; and 
(B)all moneys transferred into the Trust Fund from royalties received as specified in the 1933 Act. 
(6)StateThe term State means the State of Utah. 
(7)TrustThe term Trust means the Utah Navajo Trust Fund established in section 12. 
(8)Trust administratorThe term Trust Administrator means the professional trust administrator hired by the Utah Navajo Trust Fund Commission to perform the duties and responsibilities as provided in section 11. 
(9)Trust assetThe term Trust asset means any tangible property (such as land, buildings, cash, stocks, and bonds) held by the Trust Administrator for the benefit of the beneficiaries. 
(10)Trust fundsThe term Trust funds means— 
(A)all moneys transferred into the Utah Navajo Trust Fund from royalties received as specified in the 1933 Act; 
(B)all moneys or proceeds derived from Trust assets; 
(C)all investment income derived from the funds in subparagraphs (A) and (B); and funds held by the Trust Administrator for the benefit of the beneficiaries; and 
(D)the funds and assets transferred from the State of Utah pursuant to section 12. 
(11)Utah Navajo Trust Fund Commission; CommissionThe term Utah Navajo Trust Fund Commission or Commission means the entity comprising the representatives elected by the beneficiaries in accordance with this Act. 
(12)Utah Navajo Chapters; ChaptersThe term Utah Navajo Chapters or Chapters means the following chapters of the federally recognized Indian tribe, the Navajo Nation: 
(A)Aneth Chapter. 
(B)Mexican Water Chapter. 
(C)Navajo Mountain Chapter. 
(D)Oljato Chapter. 
(E)Dennehoto Chapter. 
(F)Red Mesa Chapter. 
(G)Teec Nos Pos Chapter. 
3.Amendment to provide for the use of royaltiesThe Act titled An Act to permanently set aside certain lands in Utah as an addition to the Navajo Indian Reservation, and for other purposes, approved March 18, 1933 (47 Stat. 1418), is amended in the first section by striking paid to the State of Utah and all that follows through the end of that section and inserting deposited into the Utah Navajo Trust Fund established pursuant to section 12 of the Utah Navajo Trust Fund Act of 2009.. 
4.Election of Utah Navajo Trust Fund Commission 
(a)In generalNot later than 60 days from the date of enactment of this Act, each Utah Navajo Chapter shall conduct, by secret ballot, an election in accordance with this Act for the purpose of selecting a representative to the Utah Navajo Trust Fund Commission. All Chapters shall conduct their elections on the same day. 
(b)Candidates; votersEach Utah Navajo Chapter shall, by resolution in an open meeting, determine which candidates for representative to the Utah Navajo Trust Fund Commission meet the criteria set forth in section 9 and are able to carry out the duties specified in this Act. Each candidate that a Utah Navajo Chapter determines meets the criteria in section 9 and who is able to carry out the duties specified in this Act shall be placed on the ballot as a potential representative to the Utah Navajo Trust Fund Commission for a vote by the beneficiaries who are 18 years of age or older and are registered with that Chapter. Eligible voters within this section are not limited to voters who voted in the last election. Only voters registered with the Chapter conducting the election for a representative to the Utah Navajo Trust Fund Commission and who are beneficiaries of the Trust are eligible to vote on that chapter ballot. 
(c)Reimbursement for costsThe reasonable costs of conducting the election, as determined in the Commission’s discretion, may be reimbursed from the Trust, at the discretion of the Utah Navajo Trust Fund Commission, to each Utah Navajo Chapter within 90 days of receipt of the Trust assets transferred pursuant to section 12, and if not reimbursed by that time, reimbursement is no longer allowed. If the Commission determines to reimburse the reasonable costs for one Utah Navajo Chapter, the Commission must reimburse the reasonable costs for all Chapters. 
5.Notice of electionOnce an election is set by each Utah Navajo Chapter to elect a representative to the Utah Navajo Trust Fund Commission, each Chapter shall publish notice of the election in accordance with this Act. Notice of the election is sufficient if published at least once for two consecutive weeks in a newspaper of reservation wide and San Juan County wide distribution. Each Chapter may provide other notice as appropriate. The notice shall contain— 
(1)the date of the election; 
(2)a descriptive summary of the purpose of the election; 
(3)a descriptive summary of each candidate for that Chapter’s representative to the Utah Navajo Trust Fund Commission; 
(4)a brief statement of the legal effect of the proposed measure as it will appear on the ballot;  
(5)a citation to the Chapter resolution referenced in section 4(b) where the Chapter has determined that each applicant listed on the ballot meets the criteria set forth in this Act; 
(6)notice that copies of the complete text of the referendum measure and copies of each determination that a candidate meets the requirements of the Act are available for inspection or purchase (duplication cost only) at the Chapter Office for 15 days prior to the election; and 
(7)a specific statement that the candidate who receives the highest number of votes from that Chapter’s election shall be the Chapter’s representative to the Utah Navajo Trust Fund Commission. 
6.Form of ballotEach Chapter shall prepare the official ballot for the election of a representative to the Utah Navajo Trust Fund Commission in the following manner: 
(1)The official title of the referendum measure shall be printed on the official ballot. The official title of the referendum measure to be voted upon shall be agreed upon by all Chapters. 
(2)A descriptive summary of the referendum measure shall be prepared by each Chapter and printed on the official ballot following the official title. The descriptive summary shall provide the registered voters with an unbiased objective summary of the effect of a vote. The referendum shall specifically state that the candidate receiving the highest number of votes shall be selected as that Chapter’s representative to the Utah Navajo Trust Fund Commission. The Chapters may obtain independent legal assistance in drafting the descriptive summary. 
(3)Following the official title and descriptive summary of the referendum measure, a brief statement of legal effect shall be printed on the ballot. A brief statement of legal effect shall, in a brief and objective phrase, explain the resulting effect a “yes” or “for” and “no” or “against” vote will have on existing law when a candidate receives the highest number of votes cast in that particular manner. The brief statement of legal effect shall be agreed upon by all Chapters. The Chapters may obtain independent legal advice in drafting the brief statement of legal effect. The brief statement of legal effect shall appear on the ballot as follows: 
(A)A yes (or for) vote shall have the legal effect of ___ (the blank to be filled in as appropriate). 
(B)A not (or against) vote shall have the legal effect of ___ (the blank to be filled in as appropriate). 
(4)Below the brief statement of legal effect there shall be printed on the ballot the corresponding words yes or for and no or against, as may be appropriate, and a place for the voter to put a mark indicating his/her preference. Each voter may only vote once and may only vote yes or for for one candidate. 
(5)A minimum of four copies of the complete text of the referendum measure shall be made available in each polling place for the voters to review. Each voter shall be informed by the poll judges and clerks at each polling place that copies of the complete text are available to review in the polling place. 
(6)Dispute of an official title, descriptive summary or brief statement of legal effect may be determined by a hearing before the Election Board. A dispute must be raised 7 days before the election and a decision on the dispute must be rendered by 3 days before the election. 
7.Conduct of elections 
(a)Polling Place supervision; appeal by persons not allowed To vote 
(1)Poll judgeBefore an election, the President of each Utah Navajo Chapter shall hire at least one independent poll judge, provide such poll judge with necessary instruction, swearing in, and transport the ballot boxes and voting machines to the polling places for each election community. The poll judge shall— 
(A)guard the polls; 
(B)maintain order; 
(C)instruct voters in the techniques of balloting; 
(D)retain custody of the account for all ballots, the ballot box, and the poll books; and 
(E)supervise and have supervisory authority over any assistant judges and poll clerks in guarding the polls. 
(2)Poll clerkEach Utah Navajo Chapter shall hire a poll clerk to enter each voter in the poll books and issue ballots. 
(3)Polling placeA voter must vote at the polling place where he or she is registered to vote. 
(4)Appeal of voting eligibilityAny person who is not allowed to vote may appeal to the Election Board immediately, whose decision shall be final. 
(b)TimeVoting shall begin at 6:00 a.m. and shall end at 7:00 p.m. All voters present at the poll places and in line to vote at 7:00 p.m. shall be allowed to vote. 
(c)Counting of VotesAt the close of the election, the poll judge at each polling place shall tabulate the results of the balloting, seal and lock the ballot boxes with the poll books and keys in the ballot boxes, and transmit the results of the balloting to the Election Board via telephone or radio communications and in writing. A poll watcher shall be allowed at all times during the balloting and during the counting of the votes. 
(d)Canvass of votes; recount 
(1)Items forwarded to election boardEach poll judge shall forward to the Election Board for distribution the following: 
(A)Sealed ballot boxes containing all of the ballots cast in the election. 
(B)All unused or spoiled ballots. 
(C)Data packs. 
(D)Keys. 
(E)A written statement of the election results on a form provided by the Election Board and certified by the poll judge at each polling place. 
(F)The list of beneficiaries in the Chapter. 
(2)CanvassThe Election Board shall— 
(A)canvass the written statements of election results from each polling place; and 
(B)total the election results. 
(3)RecountNo recount of ballots of any polling place shall be made unless, not later than 10 days after the election, a registered voter who voted on the referendum objects and the Election Board sees sufficient reason to recount the election results. The Election Board may, on its own initiative, conduct a recount of the votes of any polling place if the Election Board determines that there may have been substantial irregularity in the voting or counting of the ballots. The Election Board may use the poll judge to assist in canvassing and recounting ballots. 
(e)Certification of electionNot less than 10 days following an election, the Election Board shall certify the election results. 
(f)Appeal of disputed elections 
(1)In generalA disputed election may be appealed, in writing, to the Election Board by an eligible beneficiary who voted in the referendum election not later than 10 calendar days after the election.  
(2)Rules and regulationsThe Election Board shall— 
(A)issue rules and regulations for the determination of how such disputes shall be handled; and 
(B)pursuant to rules and regulations issued under subparagraph (A), issue a decision upholding or vacating disputed elections. 
8.Effect of Utah Navajo Trust Fund Commission election 
(a)BindingEach Chapter’s vote on a representative for the Utah Navajo Trust Fund Commission shall be binding and have the effect of law. 
(b)Selection amended or repealedThe selection of a representative for the Utah Navajo Trust Fund Commission by this referendum election shall be amended or repealed only— 
(1) when the term ends; 
(2)by the outcome of a vote on a subsequent referendum or initiative election by a Chapter concerning the same subject matter as that of the referendum which originally adopted the legislation; or 
(3)if the United States Congress effectively amends or repeals this Act. 
9.Application requirementsCandidates for representative to the Utah Navajo Trust Fund Commission shall attest that he or she has not been convicted at any time of an offense of dishonest conduct against, or arising out of, any Federal, State, or Navajo Nation law.  
10.Utah Navajo Trust Fund Commission 
(a)EstablishmentNot later than 90 days after the date of the enactment of this Act, there shall be established a Utah Navajo Trust Fund Commission. 
(b)Members; termsThe Commission shall have 7 members, composed of one member elected by each of the 7 Utah Navajo Chapters. Each member shall serve for a term of 4 years. 
(c)DutiesThe Commission shall— 
(1)select by at least a 5/7 vote an independent Trust Administrator for the Utah Navajo Trust Fund that meets the requirements of this Act and that has no conflict of interest with the Commission; 
(2)ensure that amounts in the Trust are invested, managed, and administered for the health, education, and general welfare of the beneficiaries; 
(3)establish written investment goals, objectives, and guidelines for the investment of the Trust assets, determine projects to fund, define rules of eligibility, establish applications, and monitor implementation of the Utah Navajo Trust Fund; 
(4)authorize expenditure of amounts in the Utah Navajo Trust Fund for approved projects only; 
(5)report to the beneficiaries through each Chapter on— 
(A)details of recommended expenditures as they relate to community purposes; 
(B)the achievement of the objectives of the Utah Navajo Trust Fund; and 
(C)future projects, plans, and programs under consideration; 
(6)have a thorough understanding of this Act; 
(7)ensure that not more than 5 percent of the amounts in the Utah Navajo Trust Fund in any fiscal year are expended on administrative costs of the Commission and the Trust Administrator; 
(8)not use Trust assets for the personal use of the Commission members; 
(9)obtain an annual independent audit of the Utah Navajo Trust Fund; 
(10)report to the beneficiaries through each Chapter— 
(A)on the audit obtained by the Commission and the Trust Administrator; 
(B)the use of the Trust property for implementation and community purposes as provided in this Act and the annual assessment required by this section; and 
(C)the investment of the Trust property, including compliance with the objectives of the Trust and results for each year; 
(11)establishing and making available to the beneficiaries policies and procedures for Trust Fund management and accounting; 
(12)providing adequate staffing, supervision, and training for Trust Fund management and accounting; 
(13)prepare and maintain a census of beneficiaries based on data and documentation provided by the Chapters; 
(14)administer its duties pursuant to this Act in offices located in Montezuma Creek on the Navajo Nation Reservation in San Juan County, Utah; 
(15)establish a process by which the beneficiaries can apply for health, education, and housing assistance; 
(16)ensure that Navajos living outside of the Navajo Nation in San Juan County, Utah, remain eligible for educational assistance from the Trust Fund; 
(17)to make rules to govern its operations, employ professional staff, and contract with outside advisers to provide legal or other services necessary for the proper administration of this Act; and 
(18)maintain records of Commission meetings, decisions, and accounts. 
(d)AuthoritiesThe Commission may— 
(1)retain independent advisors to assist it in the formulation and adoption of its investment guidelines; and 
(2)hire employees as necessary to assist in carrying out the Commission’s duties under this Act. 
(e)Applicable lawThe Commission, its officers, agents, and employees shall be subject to the laws of the State of Utah and shall undertake its duties in accordance with the laws of the State of Utah. In the absence of more specific statutory duties and responsibilities under Federal or State law, common law duties shall govern the administration of the Trust. 
(f)Status under certain lawsThe Commission, its officers, agents, and employees shall not be a department, agency, or instrumentality of the Government of the United States and shall not be subject to title 31, United States Code. The Commission, and its officers, employees, and agents shall not be considered officers, employees, or agents of the Government of the United States. 
(g)Uses of Trust AssetsNot later than 60 days after receipt of the Trust assets pursuant to section 12, and annually thereafter, the Commission shall conduct an annual assessment to determine the eligible uses of Trust assets and modify uses based on assessment analysis results. Trust assets may only be used for the health, education, and welfare of the beneficiaries. 
(h)AssessmentThe term assessment means taking one of the following actions to assess the health, education, and general welfare needs of the beneficiaries— 
(1)a survey of the beneficiaries that includes— 
(A)a random sample large enough to secure an accurate representation of their needs; and 
(B)a response rate large enough to provide an accurate representation of those needs; 
(2)at least three public hearings held to survey and solicit beneficiary needs that are advertised for two weeks before the hearing by— 
(A)announcements by the Utah Navajo Chapters, if allowed by the Chapter; 
(B)notice posted in the Chapter buildings and other public locations, if allowed by the Chapter; 
(C)notice of the meeting announced on the radio or television; and 
(D)notice of the meeting published at least once per week for two consecutive weeks in any newspaper of reservation wide and San Juan County wide circulation; or 
(3)a physical inventory— 
(A)conducted by the Commission; and 
(B)coordinated with— 
(i)each Utah Navajo Chapter; 
(ii)other sources; and 
(iii)conducted to determine needs including— 
(I)the number and capacity of public facilities; 
(II)the extent of graveled and paved— 
(aa)roads; or 
(bb)airstrips; 
(III)the inventory of water resources; 
(IV)the extent of residential electrical power distribution; and 
(V)the number and condition of housing units. 
(i)Assessment analysis resultsThe term assessment analysis results means the analysis— 
(1)of the results of the assessment required by this section; and 
(2)that is developed by the Commission in accordance with this section. 
11.Utah Navajo Trust Fund Trust Administrator 
(a)DutiesThe Trust Administrator selected by the Commission under section 10 shall— 
(1)have a thorough understanding of this Act, and other policies, procedures, or documents prepared by the Commission; 
(2)provide professional financial management services to assist the Commission in the investment and administration of the Utah Navajo Trust Fund; 
(3)receive and pay out of the Utah Navajo Trust Fund in accordance with funding directions received from the Commission and Trust administration fees and expenses approved by the Commission; 
(4)in conjunction with the Commission, obtain an independent annual audit of the Utah Navajo Trust Fund; 
(5)report to the Commission and the Chapters on— 
(A)the audit; 
(B)the use of the Trust Property for the health, education, and welfare purposes as provided in this Act and the annual assessment required by section 10; and 
(C)the investment of the Trust property, including compliance with the objectives of the Trust and results for each year; 
(6)invest the assets of the Trust in a manner consistent with the investment guidelines developed by the Commission; 
(7)provide for adequate systems for accounting for and reporting Trust Fund balances; 
(8)provide for adequate controls over receipts and disbursements; 
(9)provide for periodic, timely reconciliations of financial records to ensure the accuracy of account information; 
(10)determine accurate cash balances; 
(11)prepare and supply to the Commission periodic account statements; and 
(12)provide adequate staffing, supervision, and training for Trust Fund management and accounting. 
(b)CompensationThe Trust Administrator may be compensated for such services on a fixed contract fee basis or on such other terms and conditions as are reasonable and customary for such services. 
(c)RemovalThe Trust Administrator may be removed by a majority vote of the Commission for illegal conduct, laundering money, abusing funds, or upon at least a 5/7 vote of the Commission for any reason. 
(d)Applicable lawThe Trust Administrator, its officers, agents, and employees shall be subject to the laws of the State of Utah. The Trust Administrator, its officers, agents, and employees shall take any actions in accordance with the laws of the State of Utah. In the absence of more specific statutory duties and responsibilities under Federal or State law, common law duties shall govern the administration of the Trust. 
(e)Status under certain lawsThe Trust Administrator, its officers, agents, and employees shall not be a department, agency, or instrumentality of the Government of the United States and shall not be subject to title 31, United States Code. The Financial Trustee and its officers, employees, and agents shall not be considered officers, employees, or agents of the Government of the United States. 
12.Establishment of trust 
(a)AuditNot later than 90 days after selection of a Trust Administrator by the Utah Navajo Trust Fund Commission in accordance with this Act, the State of Utah shall prepare an audit and accounting of the Trust assets in the Utah Navajo Trust Fund, as established and administered by the State of Utah prior to passage of this Act. Not later than 120 days after selection of a Trust Administrator by the Utah Navajo Trust Fund Commission, the State of Utah shall transfer the Trust assets to the Trust Administrator selected pursuant to this Act. The Trust Administrator shall establish the Utah Navajo Trust Fund with the assets transferred from the State of Utah. 
(b)JudgmentsAny judgments awarded the beneficiaries against the State by a court after the date of transfer of the assets specified in subsection (a) shall be transferred into the Trust Fund not later than 90 days after any final judgment against the State. 
13.Fiduciary standards of the trustee The Commission and the Trust Administrator and their officers, agents, and employees shall discharge their duties with respect to the Trust assets solely in the interest of the Utah Navajo Trust Fund and through it, the beneficiaries of the Trust— 
(1)for the exclusive purpose of— 
(A)providing benefits to the beneficiaries; and 
(B)defraying reasonable expenses of administering the functions of the Trust, not to exceed 5 per cent per annum; 
(2)by diversifying investments so as to minimize the risk of large losses and to avoid disproportionate influence over a particular industry or firm, unless under the circumstances it is clearly prudent not to do so; 
(3)in accordance with this Act; 
(4)in choosing and contracting for professional investment management services and in continuing the use of an investment manager, the Commission must act prudently and in the interest of the beneficiaries; 
(5)using the highest degree of care, skill, prudence, diligence, and loyalty to— 
(A)protect and preserve the trust assets from loss, damage, unlawful alienation, waste, and depletion; 
(B)ensure that management of Trust assets promotes the interest of the beneficial owner, and supports the eligible use of the assets specified in this Act; 
(C)enforce the terms of all leases or other agreements that provide for the use of Trust assets, and take appropriate steps to remedy trespass on Trust assets; and 
(D)account for and identify, collect, deposit, and invest, in a timely manner, income due or held on behalf of the beneficiaries and in accordance with this Act; 
(6)maintain a verifiable system of records that, at a minimum, is capable of identifying, with respect to a Trust asset— 
(A)the location of the Trust asset; 
(B)any legal encumbrances (such as leases or permits) applicable to the Trust asset; 
(C)the user of the Trust asset; 
(D)any rent or other payments made; 
(E)the value of land and resources associated with the Trust asset; 
(F)dates of collections, deposits, transfers, disbursements, imposition of third-party obligations, statements of earnings, investment instruments, and closure of all accounts relating to the trust fund asset; 
(G)documents pertaining to actions taken to prevent or compensate for any diminishment of a Trust asset; and 
(H)documents that evidence the management and disposition of a Trust asset; 
(7)establish and maintain a system of records that permits beneficiaries to obtain information regarding Trust assets in a timely manner; 
(8)invest Trust funds to ensure that the Trust remains reasonably productive for the beneficiaries consistent with market conditions existing at the time at which investment is made; and 
(9)communicate with beneficiaries regarding the management and administration of Trust assets. 
14.Prohibitions with respect to the Trust 
(a)In generalThe Commission and the Trust Administrator and their officers, agents, and employees shall not— 
(1)deal with the assets of the Trust in their own interest; 
(2)in an individual or in any other capacity act in any transaction involving the assets of the Trust on behalf of a party (or represent a party) whose interests are adverse to the interests of the Trust or the interests of the beneficiaries; or 
(3)receive any consideration for their own personal account from any party dealing with the assets of the Trust. 
(b)LiabilityAny provision in an agreement or instrument that purports to relieve the Commission or the Trust Administrator from responsibility or liability for a responsibility, obligation, or duty under this Act shall be void. Nothing in this Act shall preclude— 
(1)the Trust from purchasing insurance for the Commission or Trust Administrator or for itself to cover liability or losses occurring by reason of the act or omission of the Commission or Trust Administrator if such insurance permits recourse by the insurer against the Commission or Trust Administrator in the case of a breach of fiduciary obligation by such Commission or Trust Administrator; or 
(2)the Commission or Trust Administrator from purchasing insurance to cover liability under this Act from and for their own account. 
(c)Limitation on administrative fee useThe Commission or Trust Administrator may not use Trust Funds, nor claim as administrative costs, funds used to lobby any Federal, State, or tribal government nor to travel outside of the boundaries of the Navajo Nation other than necessary to meet with investment advisors or auditors or to maintain real property owned by the Trust Fund at the time of passage of this Act. 
15.Liability and bonding The Commission or Trust Administrator and their officers, employees, and agents who handle funds or other property of the Trust (hereafter in this subsection referred to as Trust officials) shall be bonded. Such bond shall provide protection to the Trust against loss by reason of acts of fraud or dishonesty on the part of any Trust official, directly or through the connivance of others, and shall be in accordance with the following: 
(1)The amount of such bond shall be fixed at the beginning of each fiscal year of the Trust by the Utah Navajo Trust Fund Commission. Such amount shall not be less than 10 percent of the amount of the funds handled. 
(2)It shall be unlawful for any Trust official to receive, handle, disburse, or otherwise exercise custody or control of any of the funds or other property of the Trust without being bonded as required by this subsection and it shall be unlawful for any Trust official, or any other person having authority to direct the performance of such functions, or any of them, to be performed by any Trust official, with respect to whom the requirements of this subsection have not been met. 
(3)It shall be unlawful for any person to procure any bond required by this subsection from any surety or other company or through any agent or broker in whose business operations such person has any control or significant financial interest, direct or indirect. 
16.Audit and report 
(a)In generalThe Trust Administrator shall account for the daily and annual balances of all Trust funds. 
(b)Periodic statement of performance 
(1)In generalNot later than 20 business days after the close of the second calendar quarter after the date the State transfers the assets in section 12, and not later than 20 business days after the close of each calendar quarter thereafter, the Trust Administrator shall provide to the beneficiaries, through the Commission and each Chapter, for whom the Financial Trustee manages the Trust assets, a statement of performance for the Trust funds. Such periodic Statement of Performance shall be published in a newspaper of San Juan countywide and reservation wide circulation and contain a summary of the statement. 
(2)RequirementsEach statement under subparagraph (A) shall identify, with respect to the period covered by the statement— 
(A)the source, type, and status of the funds; 
(B)the beginning balance of the funds; 
(C)the gains and losses of the funds; 
(D)receipts and disbursements of the funds; and 
(E)the ending balance of the funds. 
(c)AuditsWith respect to each account containing Trust assets, the Trust Administrator shall conduct, for each fiscal year, an audit of all trust funds; and include, in the first statement of performance after completion of the audit, a letter describing the results of the audit. 
(d)Independent auditsThe Trust shall annually engage an independent qualified public accountant to audit the financial statements of the Trust. 
17.Eligible beneficiaries The Commission shall establish and maintain a census of eligible beneficiaries within 60 days of the enactment of this Act. All individuals listed on the census shall meet the criteria for beneficiaries defined in this Act. 
18.Enforcement The Commission and the Trust Administrator shall be liable for any mismanagement, waste, fraud, abuse, or other claims, actions, or inaction and may be named as a defendant in any action pursuant to this Act. By accepting the election results for the Commission or the selection as the Trust Administrator, each submits to the jurisdiction and consents to suit for all proceedings arising from or related to performance of their duties under this Act, in the United States District Court for the State of Utah. One or more beneficiaries or the United States Government may bring a civil action to enjoin any act or practice by the Commission or the Trust Administrator or their employees or agents that violates any provision of this Act; or to obtain other appropriate relief to redress such violations, or to enforce any provisions of this Act. Express cause of action and normal equitable remedies shall be available. 
19.Liability of the United States 
(a)In generalNothing in this Act is intended to create a cause of action against the United States or to allow to be maintained in any court any potential breach-of-trust actions brought by or on behalf of the beneficiaries of the Utah Navajo Trust Fund for equitable, monetary, or Administrative Procedure Act-based relief against the United States whether or not such claims specifically assert an alleged breach of trust, call for an accounting, or seek declaratory relief. The United States shall not be liable for any actions or inactions of the Commission or the Trust Administrator. 
(b)Certain liabilityNotwithstanding subsection (a), nothing in this Act shall affect the liability of the United States for misdeeds by the United States when it had control over Trust assets. 
 
